Case 1:21-cv-01381-TWP-DLP Document 19 Filed 07/06/21 Page 1 of 4 PageID #: 200




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION


  ANGELA GARRETT and CRYSTA                 Case No. 1:21-cv-01329-TWP-DLP
  GARNER, on behalf of themselves and all
  others similarly situated,

  Plaintiffs,

  v.

  HERFF JONES, LLC,

  Defendant.
                                            Case No. 1:21-cv-01350-TWP-DLP
  CONNIE QUINTANA, on behalf of herself
  and all others similarly situated,

  Plaintiffs,

  v.

  HERFF JONES, LLC,

  Defendant.



                                            Case No. 1:21-cv-01381-TWP-DLP
  JUSTIN AHN, KEVIN BERSCH,
  LEIGHTON BLACKWOOD and KRISTIN
  WALKER, on behalf of themselves and all
  others similarly situated,

  Plaintiffs,

  v.

  HERFF JONES, LLC,

  Defendant.
Case 1:21-cv-01381-TWP-DLP Document 19 Filed 07/06/21 Page 2 of 4 PageID #: 201




  ELIZABETH FURCINITO and MARIAM                 1:21-cv-01661-TWP-DLP
  BARNICLE, individually and on behalf of
  all others similarly situated,

  Plaintiffs,

  v.

  HERFF JONES, LLC,

  Defendant

  NOTICE OF NON-OPPOSITION TO MOTION TO CONSOLIDATE AND RESPONSE
              TO MOTION TO SET SCHEDULING DEADLINES

         Defendant Herff Jones, LLC (“Herff Jones”) hereby provides this Notice and Response

 that it does not oppose consolidation of the four related cases as above captioned as requested in

 the Plaintiffs’ Motion to Consolidate Actions and Set Scheduling Deadlines (“Motion”). See ECF

 Nos. 17 and 18 in Garrett v. Herff Jones, LLC, No. 1:21-cv-1329-TWP- DLP.

         As requested by Plaintiffs’ Motion, Herff Jones also requests that the Court set a deadline

 for Plaintiffs in these four related matters to file a consolidated Amended Complaint which shall

 be the operative pleading for these related cases. Herff Jones further requests that as part of any

 consolidation order entered by the Court that the Court also order that Defendant need only answer

 or otherwise respond to the consolidated Amended Complaint and need not answer or otherwise

 respond to any individual complaint or amended complaint now pending in these individual cases.

 Dated: July 6, 2021                          /s/ Todd G. Vare
                                              Todd G. Vare
                                              BARNES & THORNBURG LLP
                                              11 South Meridian Street
                                              Indianapolis, IN 46204
                                              Telephone: (317) 231-7735
                                              Facsimile: (317) 231-7433
                                              todd.vare@btlaw.com


                                              Attorney for Defendant Herff Jones, LLC



                                                  2
Case 1:21-cv-01381-TWP-DLP Document 19 Filed 07/06/21 Page 3 of 4 PageID #: 202




                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 6, 2021, I electronically filed the foregoing with the

 Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to

 the following:

                                                   Counsel for Plaintiffs Angela Garrett and
                                                   Crysta Garner

                                                   DELANEY & DELANEY LLC
                                                   Kathleen A DeLaney
                                                   3646 Washington Blvd.
                                                   Indianapolis, IN 46205
                                                   kathleen@delaneylaw.net

                                                   CHESTNUT CAMBRONNE PA
                                                   Bryan L. Bleichner (Admitted Pro Hac
                                                   Vice)
                                                   100 Washington Avenue South, Suite 1700
                                                   Minneapolis, MN 55401
                                                   bbleichner@chestnutcambronne.com

                                                   GOLDENBERG SCHNEIDER, LPA
                                                   Jeffrey S. Goldenberg (Admitted Pro Hac
                                                   Vice)
                                                   4445 Lake Forest Drive, Suite 490
                                                   Cincinnati, OH 45242
                                                   jgoldenberg@gs-legal. com

                                                   MARKOVITS, STOCK & DEMARCO,
                                                   LLC
                                                   Terence R. Coates (Admitted Pro Hac Vice)
                                                   3825 Edwards Road, Suite 650
                                                   Cincinnati, OH 45209
                                                   tcoates.@msdlegal.com

  Counsel for Plaintiffs Justin Ahn, Kevin         Counsel for Plaintiff Connie Quintana
  Bersch, Leighton Blackwood, and Kristin
  Walker                                           Gary M. Klinger
                                                   MASON LIETZ & KLINGER LLP
  Carl V. Malmstrom                                227 W. Monroe Street, Suite 2100
  WOLF HALDENSTEIN ADLER                           Chicago, IL 60606
  FREEMAN & HERZ LLC                               gklinger@masonllp.com
  111 W. Jackson Blvd., Suite 1700



                                               3
Case 1:21-cv-01381-TWP-DLP Document 19 Filed 07/06/21 Page 4 of 4 PageID #: 203




  Chicago, IL 60604                                 Gary E. Mason (pro hac vice forthcoming)
  malmstrom@whafh.com                               David Lietz (pro hac vice forthcoming)
                                                    MASON LIETZ & KLINGER LLP
  M. Anderson Berry (pro hac vice forthcoming)      5101 Wisconsin Avenue NW, Suite 305
  CLAYEO C. ARNOLD,                                 Washington, DC 20016
  A PROFESSIONAL LAW CORP.                          gmason@masonllp.com
  865 Howe Avenue                                   dlietz@masonllp.com
  Sacramento, CA 95825
  aberry@justice4you.com                            Aaron Siri (pro hac vice forthcoming)
                                                    Mason A Barney (pro hac vice
                                                    forthcoming)
                                                    SIRI & GLIMSTAD LLP
                                                    200 Park A venue, Seventeenth Floor
                                                    New York, New York 10166
                                                    aaron@sirillp.com
                                                    mbamey@sirillp.com

  Counsel for Plaintiffs, Elizabeth Furcinito
  and Miriam Barnicle

  Irwin B. Levin
  Richard E. Shevitz
  COHEN & MALAD LLP
  One Indiana Square
  Suite 1400
  Indianapolis, IN 46204
  ilevin@cohenandmalad.com
  rshevitz@cohenandmalad.com

  Robert Ahdoot (pro hac vice forthcoming)
  AHDOOT & WOLFSON, PC
  2600 W. Olive Ave., Suite 500
  Burbank, CA 91505
  rahdoot@ahdootwolfson.com

  Andrew W. Ferich (pro hac vice forthcoming)
  AHDOOT & WOLFSON, PC
  201 King of Prussia Road, Suite 650
  Radnor, PA 19087
  aferich@ahdootwolfson.com


                                                    /s/ Todd G. Vare




                                                4
